429 F.2d 39
UNITED STATES of America, Plaintiff-Appellee,v.Raymond Toby APADACA and Danny Ray Combs, Defendants-Appellants.
No. 28695 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
July 14, 1970.

James G. Mahorner, Tallahassee, Fla., for Apadaca and Combs.
William Stafford, U.S. Atty., Stewart J. Carrouth, Asst. U.S. Atty., Tallahassee, Fla., for appellee.
Before WISDOM, COLEMAN, and SIMPSON, Circuit Judges.
PER CURIAM:


1
Pursuant to Rule 18 of the Rules of this Court, we have concluded on the merits that this case is of such character as not to justify oral argument and have directed the clerk to place the case on the Summary Calendar and to notify the parties in writing.


2
A jury convicted these appellants, Raymond Toby Apadaca and Danny Ray Combs, of transporting a stolen automobile in interstate commerce from Hattiesburg, Mississippi, to Panama City, Florida, 18 U.S.C.A. 2312.  We affirm.


3
Court appointed counsel has diligently raised every possible contention of error in an effort to assist his clients.  His industry, however, cannot cure a hopeless case.  The trial record unmistakably establishes the guilt of the appellants, as charged, and the legal errors sought to be raised, although sincerely urged, do not justify discussion in a protracted opinion.


4
The judgment of the District Court is affirmed.


5
Affirmed.